Citation Nr: 0431360	
Decision Date: 11/26/04    Archive Date: 12/02/04

DOCKET NO.  03-15 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel






INTRODUCTION

The veteran served on active duty from January 1952 to 
November 1953. 

This case comes before the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision issued by the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Appeal to the Board was perfected.  

The veteran waived his right to a hearing before a Veterans 
Law Judge of the Board.  


FINDINGS OF FACT

1.  The veteran served in combat during the Korean Conflict 
and is the recipient of, among other service awards, the 
Combat Infantryman Badge and the Purple Heart.

2.  The preponderance of the medical evidence presents a 
diagnosis of depressive disorder rendered about five decades 
after discharge from service, and not a diagnosis of PTSD 
rendered consistent with DSM-IV; and shows no etiological 
relationship between depressive disorder and active service. 


CONCLUSION OF LAW

Criteria for service connection have not been met for PTSD or 
any other diagnosed psychiatric disorder.  38 U.S.C.A. 
§§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f), 3.307, 3.309 (2004).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
Final regulations implementing VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as is the case here, as 
well as any claim not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).

At minimum, VCAA requires that VA inform the claimant about 
information and evidence (1) required to substantiate the 
claim; (2) not of record necessary to substantiate the claim; 
(3) that VA will seek to provide; and (4) that the claimant 
is expected to provide.  See id.; see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA also requires that 
such notice be provided before the issuance of the initial 
unfavorable rating decision of the agency of original 
jurisdiction (AOJ) from which the appeal arises.  See 
decision of the U.S. Court of Appeals for Veterans Claims 
(Court), in Pelegrini v. Sec'y of Veterans Affairs, No. 01-
944, issued on June 24, 2004.        

VCAA was revised with the enactment of the Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003) (to be codified in part at 38 U.S.C.A. § 5103).  A 
provision of the law authorizes the Secretary of VA to decide 
a claim before the expiration of one-year provided a claimant 
to respond to VA's request for information or evidence.  This 
law, effective as if enacted on November 9, 2000, immediately 
after the enactment of VCAA, supersedes a decision of the U. 
S. Court of Appeals for the Federal Circuit that invalidated 
a regulation, implementing VCAA, that required a response to 
VCAA in less than one year.  Paralyzed Veterans of America v. 
Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).
  
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).  In November 2002, 
before issuing the rating decision from which this appeal 
arises, the RO sent the veteran a letter discussing VA's VCAA 
duties, the veteran's and VA's respective responsibilities in 
claim development, what the evidence must show to establish 
entitlement to disability compensation benefits based on 
service-connected PTSD, and what additional information and 
evidence are needed to substantiate the claim.  It also 
advised him that a VA compensation and pension (C&P) PTSD 
examination would be scheduled.  In December 2002, the 
veteran wrote the RO specifically referring to the RO's VCAA 
letter, indicating his receipt of the letter and maintaining 
that his "nervous condition (PTSD)" is a result of active 
service.  However, he did not submit additional relevant 
evidence.  Instead, he wrote that he received all medical 
treatment at a VA medical facility in San Juan.  The record 
contains San Juan VA medical facility records.      

Further, it is noted that the Statement of the Case (SOC) and 
Supplemental SOC (SSOC) set forth 38 C.F.R. § 3.159, which 
includes a provision that the veteran is to be asked whether 
he has any evidence in his possession pertinent to the claim.  
The SOC and SSOC provided the veteran notice of what evidence 
was received and considered in evaluating the claim and what 
evidence is required for a favorable determination on service 
connection for PTSD.  The veteran acknowledged the receipt of 
the SSOC in writing in December 2003, stating that he has no 
additional evidence to submit in support of his claim and 
asking that his claim be sent to the Board for appellate 
review.  

In this case, full VCAA notification arguably was 
accomplished with a pre-AOJ decision VCAA letter and post-AOJ 
decision SOC and SSOC.  At most, this is a technical defect 
that posed no prejudice to the veteran, as he was on notice 
as to what the law requires for a favorable determination on 
the PTSD claim and had ample opportunity during the appeal 
period to provide relevant evidence or to ask VA for 
assistance in obtaining such evidence.  He also had an 
opportunity to provide testimonial evidence at a Board 
hearing, but chose not to exercise this right.  Neither the 
veteran nor his representative has indicated that there 
exists relevant evidence not part of the record due to a VCAA 
notice defect.  On the contrary, as discussed earlier, the 
veteran himself stated that relevant medical records are 
those from the San Juan VA medical facility, and such records 
have been obtained and associated with the claims folder. 

Further on the issue of VCAA notice, the Board notes that the 
Pelegrini Court explicitly stated that, notwithstanding the 
requirement that a valid VCAA notice be provided before the 
AOJ decision: "[W]e do not hold that . . . [a] case in which 
pre-AOJ-adjudication notice was not provided . . . must be 
returned to the AOJ for the adjudication to start all over 
again as though no AOJ action had ever occurred, i.e., there 
is no nullification or voiding requirement either explicit or 
implicit in this opinion . . . ."  The Board interprets the 
Pelegrini decision and discussion therein to mean that the 
intent and purpose of the law are to provide a full VCAA 
notice before the initial AOJ decision to ensure full and 
fair development of the case and to provide a claimant ample 
time to substantiate the claim, but that a case-by-case 
evaluation may be necessary.  The Board has conducted such an 
evaluation here and has determined that adequate notice was 
provided.    

As for the duty to assist, it is noted that the RO obtained 
relevant records, which include service medical records, the 
veteran's written statements related to the claim, the 
written statement of the veteran's spouse, and relevant post-
service medical records, and associated them with the claims 
folder.  The veteran was given an opportunity to personally 
testify in connection with this appeal, but declined to do 
so.  He was afforded two VA C&P medical examinations in 
connection with this claim.  The reports of these 
examinations are in the claims folder.  Nothing in the record 
indicates that the veteran had identified relevant records 
for which he wanted VA's assistance in obtaining to which the 
RO failed to respond with assistance.  

Taking all of the above into consideration, the Board 
concludes that VA has satisfied both duties to notify and 
assist.  The veteran's procedural and due process rights have 
not been abridged.  Every possible avenue of assistance has 
been explored, and the veteran has had ample notice of what 
might be required or helpful to establish a claim.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  The 
Board concludes, therefore, that a decision on the merits at 
this time would not violate the VCAA, nor prejudice the 
veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Laws and Regulations Governing Service Connection - PTSD 

In general, a grant of service connection for a claimed 
disability requires evidence demonstrating that a disease or 
injury resulting in current disability was incurred in active 
duty or, if pre-existing, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004); Pond v. West, 12 Vet. App. 341 (1999); Watson v. 
Brown, 4 Vet. App. 309 (1993); Cuevas v. Principi, 3 Vet. 
App. 542 (1992).  It is noted that generalized subjective 
complaints alone are not sufficient; rather, underlying 
disease or injury must be shown.  The application of 38 
C.F.R. § 3.303 has an explicit condition that the veteran 
must have a current disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).  Also, service connection is 
granted for a disease diagnosed after discharge when the 
evidence establishes incurrence in service.  38 C.F.R. § 
3.303(d) (2004).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2004).

Service connection for certain chronic diseases, to include 
psychosis, will be rebuttably presumed if it is manifested to 
a compensable degree within one year after discharge from 
active service.  These presumptive service connection 
provisions are available to both peacetime and wartime 
veterans, and irrespective of combat status.  There is, 
however, no presumptive service connection is available 
specifically for PTSD.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

There are regulations specific to PTSD claims.  Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  See 38 C.F.R. § 
3.304(f) (2004); Cohen v. Brown, 10 Vet. App. 128, 139-143 
(1997).  If the evidence establishes that a veteran had 
engaged in combat with the enemy (as evidenced by the receipt 
of a service award for combat action, e.g., the Combat 
Infantryman Badge, or other official service records) and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2004).

III.  Evidence and Analysis

The veteran in this case had combat service during the Korean 
Conflict.  He is the recipient of the Combat Infantryman 
Badge and the Purple Heart, among other service awards.  See 
DD 214.  Service connection is in effect for residuals of 
combat wounds (10 percent disabling, effective April 1955 - 
see June 1955 rating decision).  Consistent with 38 C.F.R. § 
3.304(f) (2004), where, as here, the evidence establishes 
that a veteran had engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances of service, the veteran's testimony alone may 
establish the occurrence of the claimed in-service stressor. 

Even assuming combat service and a service stressor, other 
pertinent laws and regulations, as set forth above, require 
evidence of a definite diagnosis of PTSD and a link between 
combat trauma or service stressor and PTSD before service 
connection is granted for PTSD.  With respect to the 
requisite diagnosis, the record contains evidence that, on 
its face, appears to be inconsistent.  VA medical center 
(VAMC) outpatient medical records dated in May and July 2002 
and January and April 2003 document a diagnosis of PTSD with 
depressive features.  However, the veteran underwent two full 
VA C&P psychiatric evaluations, in November 2002 and in June 
2003, which resulted in a diagnosis of depressive disorder, 
not otherwise specified, specifically ruling out PTSD.  

The Board has evaluated the evidence concerning the diagnosis 
(PTSD versus depressive disorder) carefully, and concludes 
that the diagnosis of depressive disorder appears to be more 
reliable for the purposes of evaluating this claim.  Most 
significantly, as the C&P examination findings conclude, the 
veteran exhibits various symptoms of a psychiatric problem, 
including loss of energy, irritability, anxiety, 
restlessness, insomnia, and inability to concentrate, but not 
other symptoms typically characteristic of PTSD, such as 
intrusive, recurrent, and distressing thoughts about combat 
service, or avoidant behavior or numbing.  In fact, an 
examiner specifically noted that the veteran is unable to 
specify and report in detail feelings of intense fear, 
helplessness, or horror about combat trauma, or anxiety, 
depression, or distress, when describing combat experiences.  
Further, his memories of combat service are not intrusive, 
persistent, or distressing, such that they interfere with 
daily functioning.  See June 2003 examination report.  
Moreover, an examiner noted in the November 2002 C&P 
examination report that the veteran complains of nightmares, 
but that they are not about combat trauma.  In consideration 
of these findings, it was determined after two full 
psychiatric evaluations, following a review of the veteran's 
medical history as documented in the claims folder, that the 
veteran does not meet the American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV) criteria required for a PTSD diagnosis.  
See 38 C.F.R. § 4.125(a) (2004).   

With respect to the PTSD diagnosis documented in the VA 
outpatient care records, these records indicate that a 
psychiatric examination was completed, but it is not clear as 
to whether the diagnosis was rendered in accordance with DSM-
IV criteria.  Nor do these records document reports of 
specific symptoms characteristic of PTSD or discuss objective 
examination findings related to PTSD-specific symptoms.  
Rather, they merely provide generalized statements apparently 
based on the veteran's reports concerning nightmares about 
both service and nonservice-related experiences.  Nor are the 
bases and rationale for a PTSD diagnosis explained in these 
records.         

Finally, service connection for PTSD also requires evidence 
of an etiological link between combat trauma or other in-
service PTSD stressor and PTSD.  Such evidence must be in the 
form of a medical opinion, or medical treatment or evaluation 
record, as laypersons are not competent to opine of matters 
requiring medical expertise or training, or other specialized 
knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992) (Although lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over a period of time when such symptomatology is within the 
purview of or may be readily recognized by lay persons, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.).  In this case, the only medical evidence 
specifically on the issue of causation is found in the June 
2003 VA C&P PTSD examination report, and it provides that 
there is no basis for a causal link between the veteran's 
combat experiences and depressive disorder.  Further, while 
the November 2002 C&P examination report does not explicitly 
provide that there is no basis for a causal connection 
between active service and the veteran's psychiatric 
problems, the conclusion therein that a PTSD diagnosis is not 
warranted further supports the opinion on the lack of a 
causal connection given in the June 2003 report.   
  
Furthermore, the Board acknowledges that the veteran 
complained of nervousness in 1964, about a decade after 
discharge, seeking service connection for a "nervous 
condition."  The claim was denied on the grounds that the 
service records are completely silent as to a nervous 
condition or any other psychiatric problem and that, as of 
1964, the veteran had exhibited only mild symptomatology of a 
psychosomatic state with emotional instability.  He had had 
no psychiatric treatment.  See August 1964 rating decision.  
It is further noted that the veteran's wife recently 
submitted in support of the claim a statement that her 
husband has "always" suffered from nightmares about 
"fighting the Chinese."  However, the record completely 
lacks evidence of a history of psychiatric care during the 
half-century period after discharge, until a few years ago, 
at which time the veteran was seen at the VAMC.  While 
neither a considerable gap in time between combat service and 
initial complaint of symptoms of "nervousness" 
(approximately a decade in this case) nor lack of psychiatric 
treatment for an extended period after discharge (some 50 
years), without more, precludes a favorable determination on 
a PTSD service connection claim, these factors, evaluated 
together with other evidence discussed above, further serve 
to disfavor the claim.     

As the evidence does not adequately support a favorable 
determination on the PTSD claim, the Board has considered 
whether service connection for the depressive disorder is 
permissible under the presumptive service connection 
provisions of 38 C.F.R. § 3.309(a) (2004) (presumptive 
service connection for psychosis manifested to a compensable 
degree within one year after discharge).  It is noted that, 
while the veteran's service medical records are silent as to 
any complaints of, or treatment for, a psychiatric problem, 
the veteran did seek service connection for a "nervous 
condition" forty years ago, in 1964, about a decade after 
discharge.  As noted above, at that time, there was no 
diagnosis of psychosis; rather, it was determined that the 
veteran had only mild symptoms of a psychosomatic state with 
emotional instability.  Given the decade-long gap in time 
between discharge and the earliest medical evidence of 
psychiatric symptoms, presumptive service connection is not 
permissible with respect to recently diagnosed depressive 
disorder.     

In sum, without conclusive evidence of a PTSD diagnosis 
rendered in accordance with DSM-IV criteria, no medical 
opinion on an etiological link between the diagnosed 
psychiatric problem (depressive disorder) and active service, 
and no basis for presumptive service connection for 
depressive disorder, the Board must conclude that the 
preponderance of the evidence is against the claim.  
Accordingly, the benefit-of-reasonable-doubt rule is not 
applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).  






ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



